DETAILED ACTION
This action is in response to communications filed 7/8/2021:
Claims 1-18 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 7/8/2021, with respect to claims 1-18 have been fully considered and are persuasive.  The rejection of 4/9/2021 has been withdrawn. 

Response to Amendment
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 10, the prior art or combination thereof fails to disclose and make obvious the invention as a whole. Specifically, the Examiner has found the arguments regarding TASCAM, Segal, Heydekampf, and Kawano to be persuasive. Applicant has pointed out the key differences on page 11 of the remarks file 7/8/2021 in that when pressing the effect buttons (3a-3f), an instruction is sent from the distribution assistance apparatus to the distribution apparatus that instructs the distribution apparatus to apply the respective effect processing (according to the effect buttons 3a-3f) on the input audio signal.
The respective dependent claims are also allowable as they depend upon an allowable parent claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651